Exhibit 10.1


SECOND AMENDED AND RESTATED
DIRECTOR AGREEMENT


This Second Amended and Restated Director Agreement (“Agreement”) is entered
into by and between PREMIER POWER RENEWABLE ENERGY, INC., a Delaware corporation
(hereinafter referred to as PPRE), and Tommy Ross (hereinafter referred to as
ROSS) and replaces in its entirety the Director Agreement dated March 25, 2010
(the “Prior Agreement”) and previously executed by the parties to this
Agreement.  This Agreement is dated as of March 14, 2011.


WHEREAS, PPRE is a corporation duly organized and existing under the laws of the
State of Delaware.


WHEREAS, ROSS was elected to serve on PPRE’s Board of Directors (hereinafter
referred to as BOARD) on March 18, 2009.


WHEREAS, the parties now desire to enter into this Agreement to memorialize the
parties’ understandings and agreements regarding amendments to the Original
Agreement in connection with ROSS’ service on the BOARD.


NOW IN CONSIDERATION FOR THE MUTUAL PROMISES, COVENANTS, AND CONDITIONS
CONTAINED HEREIN, IT IS AGREED AS FOLLOWS:


1.           ROSS hereby agrees to accept his membership on the BOARD and to
dutifully serve.  ROSS agrees to continue to accept his election of said member
of the BOARD and to so serve for a period of no less through October 15, 2011,
subject to re-election by the required vote of PPRE shareholders at the annual
meeting of shareholders.


2.           ROSS shall be required to attend at least Two (2) “In Person” BOARD
Meetings, and two (2) additional Telephonic BOARD Meetings per year.


3.           PPRE shall pay to ROSS as and for his compensation to serve as a
member of its BOARD the following:


a.           Two Thousand Five Hundred Dollars ($2,500.00) per BOARD Meeting
attended In Person or Telephonically, plus travel expenses to and back from a
BOARD Meeting attended In Person.  Such Travel shall include a Coach Air Line
Ticket, and “On Ground” transportation, to and from the respective Airports and
BOARD Meeting Rooms.  A BOARD Meeting attended Telephonically for which
compensation under this Paragraph 3(a) is due shall be a meeting considered, at
PPRE’s sole discretion, to be of substantive significance and not incidental to
ROSS' role on the BOARD.


b.           The right to receive Fifty Thousand (50,000) of Common Class “A”
Voting Stock.  Said Stock shall vest to ROSS as follows:
 
 
 

--------------------------------------------------------------------------------

 


 
i)
Upon the completion of the first year of service on the BOARD, 33% of the total
shares due to ROSS shall vest,

 
ii)
Upon the completion second full year of service on the BOARD 33% of the total
shares due  to ROSS shall vest,

 
iii)
The remaining shares shall vest to ROSS upon the completion of third full year
of service.



c.           One Thousand Dollars ($1,000) per month of service on the BOARD,
commencing with the date of this Agreement.


For purposes of this Provision, ROSS shall be required to use reasonable best
efforts to serve at each of the BOARD Meetings described in Paragraph 2 above,
in order for said shares to vest.


However notwithstanding the foregoing, should the shareholders, for any reason,
other than for cause, fail or refuse to nominate and elect ROSS, after his first
full year of service as a member of the BOARD, then so long as ROSS remains
ready, willing and able to so serve, he shall be deemed to have so satisfied the
provisions of attendance and dutiful service so as to obtain the herein
described shares.


The shareholders failure or refusal to nominate and elect ROSS shall be
considered “for cause” if any of the following events are discovered and or
occur:


x.           ROSS either fails to attend, or fails to act in a responsible and
professional manner at each such subject BOARD Meeting, and/or
y.           ROSS commits a felony or some other act against public and/or moral
decency which would cast a negative publicity light or stigma on the PPRE,
and/or
z.           ROSS breaches the fiduciary obligation that he owes to PPRE by
virtue of the fact that his is an elected member of the BOARD by disclosing any
Corporate proprietary information to any third party, and/or conducts any deal
and/or transaction that in any way conflicts and or competes with the business
of PPRE.


4.           In addition to the compensation provided above, PPRE shall
maintain, at its own costs and expense, Directors Errors and Omission Insurance
in an amount of no less than Five Million Dollars ($5,000,000), specifically
including ROSS and the other BOARD Members as insured.  Should the subject
insurance coverage not be sufficient to cover any losses occasioned by actions
of the BOARD, then PPRE agrees to indemnify and hold ROSS harmless from and
against any loss, damages, costs, expenses, liabilities, and or causes of
action, which may arise as a result of his dutiful and responsible performance
of his duties as a member of the BOARD.


5.           MISCELLANEOUS PROVISIONS:


a.          The parties hereto agree to execute any and all documents necessary
to effectuate the intent of this Agreement.  Furthermore, the parties hereto
agree to comply with all statutory requirements with respects to the transfer of
the instant shares.
 
 
 

--------------------------------------------------------------------------------

 


b.           This Agreement shall be the full and final Agreement between the
parties and shall constitute the full and final Agreement between the parties
with respect to the subject matter of this Agreement.  This Agreement shall
supersede any prior or contemporaneous Agreement, oral or written, between the
parties.
 
c.           If any provision of this Agreement shall be found to be invalid or
unenforceable in any respect, the remainder of the Agreement shall remain in
full force and effect.  The Agreement shall be interpreted to provide a full and
reasonable commercial interpretation.


d.           Any and all modifications to this Agreement must be undertaken in
writing and signed by all parties.


e.           This Agreement shall be interpreted according to the laws of the
State of California.  If any suit or litigation is instituted it shall be
brought in Sacramento, California.  The prevailing party in any such litigation
shall be entitled to their reasonable attorney’s fees and costs.


f.          All parties warrant that they possess the full authority and
capacity to enter into this Agreement and bind their respective associates.


g.           This Agreement may not be assigned by ROSS and services contracted
for herein are specific to ROSS and may not delegated and or assigned to any
other person other than ROSS.


 
PREMIER POWER RENEWABLE
 
TOMMY ROSS
 
ENERGY, INC.
             
  /s/Dear Marks
 
  /s/ Tommy Ross
 
By: Dean Marks
     
Its: Chief Executive Officer
     



 